Name: Council Regulation (EEC) No 1603/78 of 7 July 1978 amending Regulation (EEC) No 2744/75 on the import and export system for products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 7. 78 Official Journal of the European Communities No L 188/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1603/78 of 7 July 1978 amending Regulation (EEC) No 2744/75 on the import and export system for products processed from cereals and from rice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (1), as last amended by Regulation (EEC) No 1254/78 (2), and in particular Article 16 (5) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (3), as amended by Regulation (EEC) No 832/76 (4) lays down in particular general rules on the granting of export refunds for processed products ; Whereas these rules provide for the refunds to be fixed once per month ; whereas it has appeared neces ­ sary as far as malt is concerned, a product whose market shows economic characteristics similar to those of cereals and of flours, to be able to fix the refunds more frequently and thus to be able to follow more closely the development of the world market, HAS ADOPTED THIS REGULATION : Article 1 The following sentence shall be added to Article 6 (6) of Regulation (EEC) No 2744/75 : 'However, for products falling under heading No 11.07 of the Common Customs Tariff, refunds shall be fixed at least once a month.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1978 . For the Council The President H. D. GENSCHER 0) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 156, 14. 6. 1978, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 65. (4) OJ No L 100, 14. 4. 1976, p. 1 .